NATIONWIDE MUTUAL FUNDS Nationwide Alternatives Allocation Fund Nationwide Mid Cap Market Index Fund Nationwide Bond Fund Nationwide Money Market Fund Nationwide Bond Index Fund Nationwide Inflation-Protected Securities Fund Nationwide Enhanced Income Fund Nationwide Short Duration Bond Fund Nationwide Fund Nationwide Small Cap Index Fund Nationwide S&P 500 Index Fund Nationwide Small Company Growth Fund Nationwide Growth Fund Nationwide U.S. Small Cap Value Fund Nationwide International Index Fund Nationwide Government Bond Fund Nationwide International Value Fund Supplement dated September 9, 2013 to the Statement of Additional Information dated March 1, 2013 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (“SAI”). 1. Effective on or about October 29, 2013, the information under the heading “Class A Sales Charges” beginning on page 82 of the SAI is deleted in its entirety and replaced with the following: The charts below show the Class A sales charges, which decrease as the amount of your investment increases. Class A Shares of the Funds (other than the Nationwide Alternatives Allocation Fund, Nationwide Bond Fund, Nationwide Bond Index Fund, Nationwide Enhanced Income Fund, Nationwide Government Bond Fund, Nationwide Inflation-Protected Securities Fund and Nationwide Short Duration Bond Fund) Sales charge as %Sales charge as %Dealer Amount of purchase of offering priceof amount investedCommission Less than $50,0005.75% 6.10%5.00% $50,000 to $99,9994.754.994.00 $100,000 to $249,9993.50 3.633.00 $250,000 to $499,9992.502.562.00 $500,000 to $999,999 2.00 2.041.75 $1 million or moreNone NoneNone Class A Shares of the Nationwide Alternatives Allocation Fund, Nationwide Bond Fund, Nationwide Bond Index Fund, Nationwide Government Bond Fund and Nationwide Inflation-Protected Securities Fund Sales charge as %Sales charge as %Dealer Amount of purchaseof offering priceof amount investedCommission Less than $100,000 2.25%2.30% 2.00% $100,000 to $249,999 1.75 1.78 1.50 $250,000 to $499,9991.251.27 1.00 $500,000 or moreNone NoneNone Class A Shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund Sales charge as %Sales charge as %Dealer Amount of purchaseof offering priceof amount investedCommission Less than $100,0002.25% 2.30%2.00% $100,000 to $249,999 1.751.78%1.50 $250,000 or moreNone None None 2. Effective on or about October 29, 2013, the information under the heading “Class A Finder’s Fee and Corresponding CDSC” beginning on page 85 of the SAI is deleted in its entirety and replaced with the following: Class A Contingent Deferred Sales Charge There are no front-end sales charges for purchases of Class A shares of the Funds of $1 million or more ($500,000 for purchases of Class A shares of the Nationwide Alternatives Allocation Fund, Nationwide Bond Fund, Nationwide Bond Index Fund, Nationwide Government Bond Fund and Nationwide Inflation-Protected Securities Fund, and $250,000 for purchases of Class A shares of the Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund).An investor may purchase $1 million or more of Class A shares in one or more of the Nationwide Funds (or, $500,000 or $250,000 as applicable) and avoid the front-end sales charge.However, unless an investor is otherwise eligible to purchase Class A shares without a sales charge, the investor will pay a CDSC (as shown below) if he or she redeems such Class A shares within 18 months of the date of purchase.With respect to such purchases, the Distributor may pay dealers a finder’s fee on investments made in Class A shares with no initial sales charge.The CDSC applies only if the Distributor paid a finder’s fee to the selling dealer. The applicable CDSC will be determined on a pro rata basis according to the amount of the redemption from each particular Fund. 3. Effective on or about October 29, 2013, the information under the heading “Amount of Finder’s Fee/Contingent Deferred Sales Charge” beginning on page 85 of the SAI is deleted in its entirety and replaced with the following: Amount of Class A Contingent Deferred Sales Charge Amount of Purchase $1 million or more Nationwide Fund, Nationwide S&P 500 Index Fund, Nationwide Growth Fund, Nationwide International Index Fund, Nationwide International Value Fund, Nationwide Mid Cap Market Index Fund, Nationwide Small Cap Index Fund, Nationwide Small Company Growth Fund and Nationwide U.S. Small Cap Value Fund 1.00% Amount of Purchase $500,000 or more Nationwide Alternatives Allocation Fund, Nationwide Bond Fund, Nationwide Government Bond Fund, Nationwide Bond Index Fund and Nationwide Inflation-Protected Securities Fund 0.75% Amount of Purchase $250,000 or more Nationwide Enhanced Income Fund and Nationwide Short Duration Bond Fund 0.50% PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
